Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152747(63)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  TINA MARIE BELL,                                                                                           Joan L. Larsen,
           Plaintiff-Appellee,                                                                                         Justices
                                                                     SC: 152747
  v                                                                  COA: 322654
                                                                     Allegan CC: 2011-048797-NI
  CITIZENS INSURANCE COMPANY OF
  AMERICA and CITIZENS INSURANCE
  COMPANY OF THE MIDWEST,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before February 16, 2016.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2016
                                                                                Clerk